Case: 20-1862   Document: 58     Page: 1   Filed: 07/07/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

          RALPH LAUREN CORPORATION,
                   Appellant

                            v.

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                   Intervenor
             ______________________

                  2020-1862, 2020-1864
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 01749, IPR2018-01755.
                  ______________________

                  Decided: July 7, 2021
                 ______________________

      JAMES F. VALENTINE, Perkins Coie LLP, Palo Alto, CA,
 for appellant. Also represented by VICTORIA Q. SMITH; DAN
 L. BAGATELL, Hanover, NH.

    DANIEL KAZHDAN, Office of the Solicitor, United States
Case: 20-1862    Document: 58      Page: 2    Filed: 07/07/2021




 2                  RALPH LAUREN CORPORATION     v. HIRSHFELD



 Patent and Trademark Office, Alexandria, VA, for interve-
 nor. Also represented by THOMAS W. KRAUSE, MAUREEN
 DONOVAN QUELER, FARHEENA YASMEEN RASHEED.
                 ______________________

  Before MOORE, Chief Judge, REYNA and HUGHES, Circuit
                        Judges.
 MOORE, Chief Judge.
      Ralph Lauren appeals two inter partes review final
 written decisions from the Patent Trial and Appeal Board
 holding Ralph Lauren failed to prove claims 70 and 72 of
 U.S. Patent No. 5,995,102 and claims 1–3, 5–7, 12–15, 28,
 29, 31, 32, 38, 39, 53–56, 58–63, 73–75, and 77–80 of U.S.
 Patent No. 6,118,449 would have been obvious. In both de-
 cisions, the Board determined that Ralph Lauren’s peti-
 tions had not adequately identified where and how the
 prior art teaches certain limitations. See J.A. 24–25, 61.
 The Board also declined to consider arguments that Ralph
 Lauren made for the first time in its reply briefs. See J.A.
 33, 78–79. Ralph Lauren challenges these determinations,
 arguing the Board misinterpreted or failed to consider por-
 tions of the petitions.
     We review the Board’s compliance with legal standards
 de novo and its factual findings for substantial evidence.
 Belden Inc. v. Berk-Tek LLC, 805 F.3d 1064, 1073 (Fed. Cir.
 2015). We review the Board’s determination that a peti-
 tioner exceeded the scope of a proper reply for abuse of dis-
 cretion. Intelligent Bio-Sys., Inc. v. Illumina Cambridge
 Ltd., 821 F.3d 1359, 1367 (Fed. Cir. 2016).
      We see no error in the Board’s reasoning, nor do we
 conclude the Board abused its discretion. Ralph Lauren’s
 challenges have no merit. The Board stepped through the
 evidence presented in the petitions and, based on the gaps
 it identified in the petitions’ arguments and evidence, de-
 termined Ralph Lauren had not met its burden of demon-
 strating unpatentability. See J.A. 33, 78–79. The Board
Case: 20-1862     Document: 58     Page: 3    Filed: 07/07/2021




 RALPH LAUREN CORPORATION    v. HIRSHFELD                    3



 also did not abuse its discretion by declining to consider ar-
 guments Ralph Lauren made in its reply that it failed to
 make in its petitions. See J.A. 24–25, 61. Accordingly, we
 affirm.
                         AFFIRMED